DETAILED QUAYLE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"], AIA  provisions. 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicants' Election
01.	Responding to the 8/25/2021 [hereinafter "8/25"] Restriction Requirement, the 4/18/2022 [hereinafter "4/25"] Response elects SPECIES A (directed to FIG. 3), with traverse, for prosecution on the merits. 
In traversing, the 9/24/2021 [hereinafter "9/24"] Response cited M.P.E.P. § 803 to contend that "Although the claims of an application may be restricted to one of two or more claimed inventions, if the search and examination of all the claims in an application may be made without serious burden, then the examiner must examine them on the merits." Underlined in the original. 
The 9/24 Response also contended that "the claims are not mutually exclusive [because] at least present independent claim 1 and dependent claims 2-6 and 9-10 are generic to at least Examiner's species A and B.
"In view of the above, [therefore,] Applicants submit[ed] that the search and examination of all the claims may be made without serious burden." 
In response, it is noted that 9/24 Response provides no specific allegation that there is no burden nor any basis that there is no burden. 
Moreover, the Response identifying claims 1-6 and 9-10 as generic and claims 7 and 11-15 as directed to Species A has the Response identifying, by omission, claims 16-20 as directed to unelected Species B. 
And contrary to the Response's contention that the Species are not mutually exclusive, even a cursory examination of FIGs. 3 and 23 shows that Species A and B are mutually exclusive in the presence/absence and structure of, and interrelation between, their features (at least with respect to the STL and the vertical and horizontal layering/structure of the PAD and the DS).
The Response's traversal therefore is not found persuasive. 
Accordingly, claims 8 and 16-20 are withdrawn from further consideration as drawn to a non-elected invention. 
The 8/25/2021 Restriction Requirement is proper, it is maintained, and now it is made Final. 
Absent expressly stating otherwise, this Office Action DOES NOT addresses the patentability merit(s) of withdrawn claims.
Rejoinder of Restricted Inventions in View of Allowance
02.	Claim 1 is allowable.
Claim 8, previously withdrawn from consideration due to a restriction requirement, requires all the limitations of allowable claim 1. 
Pursuant to the procedures set forth in M.P.E.P. § 821.04(a), therefore, the Restriction Requirement between species generically depending from claim 1, as set forth in the 8/25/2021 Office Action, is hereby withdrawn and claim 8 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Once the restriction requirement with respect to a generic claim is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also M.P.E.P. § 804.01. 
Accordingly, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.
Examiner’s Statement of Reasons for Allowance 
03.	Claims 1-15 are allowed. The following is Examiner’s Statement of Reasons for Allowance.
Independent product claims 1 and 11 are allowed because the prior art of record neither anticipates nor renders obvious: 
With respect to independent product claim 1: 
A semiconductor memory device, comprising: a stack including a plurality of layers vertically stacked on a substrate, each of the plurality of layers including a bit line extending in a first direction and a semiconductor pattern extending from the bit line in a second direction crossing the first direction; a gate electrode along each of the semiconductor patterns; a vertical insulating layer on the gate electrode; a stopper layer; and a data storing element electrically connected to each of the semiconductor patterns, wherein the data storing element includes a first electrode electrically connected to each of the semiconductor patterns; a second electrode on the first electrode; and a dielectric layer between the first electrode and the second electrode, and the stopper layer is between the vertical insulating layer and the second electrode,
as the underlined limitations are specifically structured and as they are interrelated with each other.
With respect to independent product claims 11: 
A semiconductor memory device, comprising: a stack including a plurality of layers vertically stacked on a substrate, each of the plurality of layers including a bit line extending in a first direction and a semiconductor pattern extending from the bit line in a second direction crossing the first direction; a gate electrode along each of the semiconductor patterns; first electrodes electrically connected to respective ones of the semiconductor patterns; a stopper layer adjacent the first electrodes; and a second electrode spaced apart from the first electrodes with a dielectric layer therebetween, wherein each of the first electrodes includes a first portion adjacent to the stopper layer; and a second portion extended from the first portion in the second direction, and a largest width of the first portion in the first direction is smaller than a largest width of the second portion in the first direction, 
as the underlined limitations are specifically structured and as they are interrelated with each other.
Although various prior art references (see, for example, Chen '053; Chang '723; and Karda '7375) disclose several of the limitations in product claims 1 and 11, these references neither anticipate nor render obvious the above identified limitations as they are specifically structured and as they are interrelated with each other.
Quayle Action
04.	This application is in condition for allowance except for the following formal matter(s): The presence of claims 16-20, directed to an invention non-elected with traverse in the reply filed on 9/24/2021. 
Applicants are given TWO MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). 
Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the application to issue. See M.P.E.P. § 821.01. 
Extensions of time under 37 CFR 1.136(a) will NOT be permitted since this application will be passed to issue. See M.P.E.P. § 821.01. 
The prosecution of this application is closed except for consideration of the above matter.
CONCLUSION
05.	A shortened statutory period for reply to this Office Action is set to expire TWO MONTHS from the mailing date of this Office Action to cancel the noted claims or take other appropriate action (37 CFR 1.144).
Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the application to issue. See M.P.E.P. § 821.01. 
Extensions of time under 37 CFR 1.136(a) will NOT be permitted since this application will be passed to issue. See M.P.E.P. § 821.01. 
The prosecution of this application is closed except for consideration of the above matter.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814